CASE Se ABM OBOE PBGUOBhL E* File PH og Page BBE 72

and representatives by security and metal barricades from the areas where the
inspection, opening, and counting of absentee and mail-in ballots were taking place.
Consequently, Defendants created a system whereby it was physically impossible
for the candidates and political parties to view the ballots and verify that illegally
cast ballots were not opened and counted.

179. Defendants intentionally and/or arbitrarily and capriciously denied
Plaintiffs access to and/or obstructed actual observation and monitoring of the
absentee and mail-in ballots being pre-canvassed and canvassed by Defendants.

180. Defendants have acted and will continue to act under color of state law
to violate the right to vote and due process as secured by the Fourteenth Amendment
to the United States Constitution.

181. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT I
Fourteenth Amendment
U.S. Const. Amend. XIV, 42 U.S.C, § 1983
Denial of Equal Protection
Invalid Enactment of Regulations Affecting Observation and
Monitoring of the Election

182. Plaintiffs refer to and incorporate by reference each of the prior

paragraphs of this Complaint as though the same were repeated at length herein.

- 68 -

 
CAB Ee ADBYOADOTENMS PBGUOht? Fill PHA? Fagb BBP SB 72

183. The equal enforcement of election laws is necessary to preserve our
most basic and fundamental rights.

184. The requirement of equal protection is particularly stringently enforced
as to laws that affect the exercise of fundamental rights, including the right to vote.

185. In statewide and federal elections conducted in the Commonwealth of
Pennsylvania, including without limitation the November 3, 2020 General Election, all
candidates, political parties, and voters, including without limitation Plaintiffs, have a
vested interest in being present and having meaningful access to observe and monitor
the electoral process in each County to ensure that it is properly administered in every
election district and otherwise free, fair, and transparent.

186. Moreover, through its provisions involving watchers and
representatives, the Pennsylvania Election Code ensures that all candidates and
political parties in each County, including the Trump Campaign, have meaningful
access to observe and monitor the electoral process to ensure that it is properly
administered in every election district and otherwise free, fair, and transparent. See,
e.g., 25 P.S. §§ 3146.8(b) & (g)(1.1)-(2).

187. Defendants have a duty to treat the voting citizens in each County in
the same manner as the citizens in other Counties in Pennsylvania.

188. Rather than heeding these mandates and duties, Defendants denied the

Trump Campaign equal rights to meaningful access to observe and monitor the

- 69 -

 
CASE Se ADBYAO ATIF TEINKNB PBGUMABht E1 Fitel PA CoA? Page IOP 72

electoral process enjoyed by citizens in other Pennsylvania Counties by: (a)
mandating that representatives at the pre-canvass and canvass of all absentee and
mail-ballots be either Pennsylvania barred attorneys or qualified registered electors
of the county in which they sought to observe and monitor; and (b) not allowing
watchers and representatives to visibly see and review all envelopes containing
official absentee and mail-in ballots either at or before they were opened and/or when
such ballots were counted and recorded. Instead, Defendants refused to credential
all of the Trump Campaign’s submitted watchers and representatives and/or kept
Trump Campaign’s watchers and representatives by security and metal barricades
from the areas where the inspection, opening, and counting of absentee and mail-in
ballots were taking place. Consequently, Defendants created a system whereby it
was physically impossible for the candidates and political parties to view the ballots
and verify that illegally cast ballots were not opened and counted.

189. Other Pennsylvania county boards of elections provided watchers and
representatives of candidates and political parties, including without limitation
watchers and representatives of the Trump Campaign, with appropriate access to
view the absentee and mail-in ballots being pre-canvassed and canvassed by those
county election boards and without restricting representatives by any county

residency or Pennsylvania bar licensure requirements.

-70 -

 
CASE Se ANEYAOAROTENMNB PBGUMRBhE1 Filet PHO Page 2d OF 72

190. Defendants intentionally and/or arbitrarily and capriciously denied
Plaintiffs access to and/or obstructed actual observation and monitoring of the
absentee and mail-in ballots being pre-canvassed and canvassed by Defendants,
depriving them of the equal protection of those state laws enjoyed by citizens in other
Counties.

191. Defendants have acted and will continue to act under color of state law
to violate Plaintiffs’ right to be present and have actual observation and access to the
electoral process as secured by the Equal Protection Clause of the United States
Constitution.

192. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT It

U.S. Const. Art. 1, §4, cl. 1 & Art. I, § 1, el. 2
Violation of the Electors & Elections Clauses

193. Plaintiffs incorporate each of the prior allegations in this complaint.

194. The Electors Clause states that “[elach State shall appoint, in such
Manner as the Legislature thereof may direct, a Number of Electors” for President.
U.S. Const. art. II, § 1, cl. 2 (emphasis added). Likewise, the Elections Clause of
the U.S. Constitution states that “[t]he Times, Places, and Manner of holding
Elections for Senators and Representatives, shall be prescribed in each State by the

Legislature thereof.” U.S. Const. art. I, § 4, cl. 1 (emphasis added).
-71-

 
CASE Se ABER AO 7 EMM CBSLIMBht e? Filel PAOgHa Page POPS (2

195. The Legislature is “‘the representative body which ma[kes] the laws of
the people.” Smiley, 285 U.S. at 365.

196. Regulations of congressional and presidential elections, thus, “must be
in accordance with the method which the state has prescribed for legislative

enactments.” /d. at 367; see also Ariz. State Legislature v. Ariz. Indep. Redistricting

 

Comm'n, 135 §. Ct. 2652, 2668 (2015).

197. In Pennsylvania, “(t]he legislative power of this Commonweaith shall
be vested in a General Assembly, which shall consist of a Senate and a House of
Representative.” Pa. Const. Art. IE, § 1. See also Winston, 91 A. at 522; Patterson,
60 Pa. at 75.

198. Defendants, as a member of the Governor’s Executive Board and
county boards of elections, are not part of the General Assembly and cannot exercise
legislative power. Rather, Defendants’ power is limited to “tak[ing] care that the
laws be faithfully executed.” Pa. Const. Art. IV, § 2.

199. Because the United States Constitution reserves for the General
Assembly the power to set the time, place, and manner of holding elections for the
President and Congress, county boards of elections and state executive officers have
no authority to unilaterally exercise that power, much less to hold them in ways that

conflict with existing legislation.

-72-
CASE ABER A07 MMi PBGUO ht? Fleb "Ef ob at Page 78 Ss 7

200. Through its provisions involving watchers and representatives, the
Pennsylvania Election Code ensures that all candidates and political parties, including
without limitation Plaintiff, the Trump Campaign, shall be “present” and have
meaningful access to observe and monitor the electoral process to ensure that it is
properly administered in every election district and otherwise free, fair, and

transparent. See, e.g., 25 P.S. §§ 3146.8(b) & (g)(1.1)-(2).

 

201. Defendants are not the legislature, and their unilateral decision to
implement rules and procedures that deny Plaintiffs the ability to be “present” and
have meaningful access to observe and monitor the electoral process violates the
Electors and Elections Clauses of the United States Constitution.

202. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT IV

Fourteenth Amendment
U.S. Const. Amend. XIV, 42 U.S.C. § 1983
Denial of Equal Protection
Disparate Treatment of Absentee/Mail-In Voters Among Different Counties
203. Plaintiffs incorporate each of the prior allegations in this Complaint.
204. According to the Supreme Court, the Fourteenth Amendment of the
United States Constitution protects the “the right of all qualified citizens to vote ...

in federal elections.” Reynolds, 77_ U.S. at 554. Consequently, state election laws

 

-73-
CASE Se AMBLER GAM PBC ehtY Flel Po gbat BagE 24 of 88 2

may not “deny to any person within” the state’s “jurisdiction the equal protection of
the laws.” U.S. Const. amend. XIV, §1, cl. 4.

205. The Equal Protection Clause requires States to “‘avoid arbitrary and
disparate treatment of the members of its electorate.” Charfauros_v. Bd. of

Elections, 249 F.3d 941, 951 (9th Cir. 2001) (quoting Bush, 531 U.S. at 105). That

 

is, each citizen “has a constitutionally protected right to participate in elections on
an equal basis with other citizens in the jurisdiction.” Dunn v. Bloomstein, 405 U.S.
330, 336 (1972). A qualified voter “is no more nor no less so because he lives in the
city or on the farm. This is the clear and strong command of our Constitution’s Equal
Protection Clause.” Reynolds, 377 U.S. at 568; see also Gray v. Sanders, 372 U.S.
368, 380 (1963) (“The idea that every voter is equal to every other voter in his State,
when he casts his ballot in favor of one of several competing candidates, underlies
many of [the Supreme Court’s] decisions.”), “[H]aving once granted the right to
vote on equal terms, the State may not, by later arbitrary and disparate treatment,
value one person’s vote over that of another.” Bush, 531 U.S. at 104-05.

206. “The right to vote extends to all phases of the voting process, from
being permitted to place one’s vote in the ballot box to having that vote actually
counted. Thus, the right to vote applies equally to the ‘initial allocation of the
franchise’ as well as ‘the manner of its exercise.’ Once the right to vote is granted, a

state may not draw distinctions between voters that are inconsistent with the

- 74 -

 
CASE ABMIARO7E MiB CBSUOM eh eRe WA obt ab Page #8 OP EE 77

guarantees of the Fourteenth Amendment’s equal protection clause.” Pierce, 324 F.

 

Supp. 2d at 695.

207. “{T]reating voters differently” thus “violate[s] the Equal Protection
Clause” when the disparate treatment is the result of arbitrary, ad hoc processes.

Charfauros, 249 F.3d at 954, Indeed, a “minimum requirement for non-arbitrary

 

3.

treatment of voters [is] necessary to secure the fundamental right [to vote].” Bush,
231 U.S. at 105.

208. The use of “standardless” procedures can violate the Equal Protection
Clause. Bush, 531 U.S. at 103. “The problem inheres in the absence of specific
standards to ensure ... equal application” of even otherwise unobjectionable
principles, /d_ at 106. Any voting system that involves discretion by decision
makers about how or where voters will vote must be “confined by specific rules
designed to ensure uniform treatment.” Jd. See also Thomas v. Independence Twp.,
463 F.3d 285, 297 (3d Cir, 2006) (Equal Protection Clause prohibits the “selective
enforcement” of a law based on an unjustifiable standard); United States _v.
Batchelder, 442 U.S. 114, 125 n.9, 99 S. Ct. 2198, 60 L. Ed. 2d 755 (1979).

209. Allowing a patchwork of different rules from county to county, and as

between similarly situated absentee and mail-in voters, in a statewide election

involving federal and state candidates implicates equal protection concerns. Pierce

 

324 F. Supp. 2d at 698-99. See also Gray, 372 U.S. at 379-81 (a county unit system

 

-75 -
CASE se ABV IAG 7EINK PBGUMhL ? Filet PHOS Pagb IP 88 72

which weights the rural vote more heavily than the urban vote and weights some
small rural counties heavier than other larger rural counties violates the Equal
Protection Clause and its one-person, one-vote jurisprudence).

210. The equal enforcement of election laws is necessary to preserve our
most basic and fundamental rights. Moreover, the requirement of equal treatment is
particularly stringently enforced as to laws that affect the exercise of fundamental
rights, see Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226 (2015), including the right
to vote.

211. Because of Defendants’ conduct, voters in some counties have been and
being treated differently than voters in other counties—and for no good reason. A
voter in any of the counties covered by the Defendant County Elections Boards, who
received notice of a defective mail-in ballot and an opportunity to cure it by
correcting the ballot or casting a new one before Election Day or by casting a
provisional ballot at the polling place on Election Day, has had or may have his vote
counted. But voters like Mr. Henry, who received no such opportunity, will not, as
their votes were rejected as having been improperly cast and thus void.

212. That “different standards have been employed in different counties
across the Commonwealth of Pennsylvania to determine whether an absentee ballot

should be counted” is the “kind of disparate treatment” that violates “the equal

- 76 «
CARS SPA SY-OPBZE7E HBP OCU MEMES Fidel 29/09/28! Pager of BB! 72

protection clause because uniform standards will not be used statewide to discern

the legality of a vote in a statewide election.” Pierce, 324 F. Supp. 2d at 699.

 

213. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT V

U.S. Const. Art. TL, §4, & Art. I, § 1
Violation of the Electors & Elections Clauses

 

214. Plaintiffs incorporate each of the prior allegations in this complaint.

215. The Electors Clause states that “[e]Jach State shall appoint, in such
Manner as the Legislature thereof may direct, a Number of Electors” for President.
Art. II, § 1, cl. 2 (emphasis added). Likewise, the Elections Clause of the U.S.
Constitution states that “[t]he Times, Places, and Manner of holding Elections for
Senators and Representatives, shall be prescribed in each State by the Legislature
thereof.” Art. I, § 4, cl. 1 (emphasis added).

216. The Legislature is “‘the representative body which ma|[kes] the laws of
the people.” Smiley, 285 U.S, at 1932,

217. Regulations of congressional and presidential elections, thus, “must be
in accordance with the method which the state has prescribed for legislative
enactments.” /d, at 367; see also Ariz. State Legislature vy. Ariz. Indep. Redistricting

Comm’n, 135 8. Ct. 2652, 2668 (2015).

-77-
CARE SoA PSY-QPBZETH Wer oct a Fidel! €4/49/28/ Page-Re or'88! 72

218. In Pennsylvania, “(t]he legislative power of this Commonwealth shall
be vested in a General Assembly, which shall consist of a Senate and a House of
Representative.” Pa. Const. Art. 0, § 1. See also Winston, 91 A. at 522; Patterson,
60 Pa. at 75.

219. Defendants, as a member of the Governor’s Executive Board and
county boards of elections, are not part of the General Assembly and cannot exercise
legislative power. Rather, Defendants’ power is limited to “tak[ing] care that the

laws be faithfully executed.” Pa. Const. Art. IV, § 2.

 

220. Because the United States Constitution reserves for the General
Assembly the power to set the time, place, and manner of holding elections for the
President and Congress, county boards of elections and state executive officers have
no authority to unilaterally exercise that power, much less to hold them in ways that
conflict with existing legislation.

221. According to the Pennsylvania Supreme Court, “although the Election
Code provides the procedures for casting and counting a vote by mail, it does not
provide for the ‘notice and opportunity to cure’ procedure[.]” Pa. Democratic Party,

2020 Pa. LEXIS 4872, at *56. Moreover, “[t]o the extent that a voter is at risk for

 

having his or her ballot rejected due to minor errors made in contravention of those
requirements, ... the decision to provide a ‘notice and opportunity to cure’ procedure

to alleviate that risk is one best suited for the Legislature[,| ... particularly in light

»~ 7B -

 
Cage So PSY- ABLE MWe? Goel eta Fiidd !#9 69/28! Bafe-PF ote! 72

of the open policy questions attendant to that decision, including what the precise
contours of the procedure would be, how the concomitant burdens would be
addressed, and how the procedure would impact the confidentiality and counting of
ballots, all of which are best left to the legislative branch of Pennsylvania's
government.” Jd.

222. Defendants are not the legislature, and their unilateral decision to create
a cure procedure violates the Electors and Elections Clauses of the United States
Constitution.

223. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT VI
Fourteenth Amendment Equal Protection Clause
U.S. Const. Amend. XIV, 42 U.S.C. § 1983

Denial of Due Process
Disparate Treatment of Absentee/Mail-In Voters Among Different Counties

224. Plaintiffs incorporate each of the prior allegations in this Complaint.

225. Voting is a fundamental right protected by the Fourteenth Amendment
to the United States Constitution.

226. The Fourteenth Amendment protects the right to vote from conduct by
state officials which seriously undermines the fundamental fairness of the electoral
process. Marks v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994); Griffin, 570 F.2d at

1077-78. “{Hlaving once granted the right to vote on equal terms, the State may not,
~79

 

 
CARS FoR SY-QABZE MMW BP OLE Filla! €9/d9/38/ Paley ofBEl /2

by later arbitrary and disparate treatment, value one person’s vote over that of

another.” Bush, 531 U.S. at 104-05.

 

227. The United States Constitution entrusts state legislatures to set the time,
place, and manner of congressional elections and to determine how the state chooses
electors for the presidency. See U.S. Const. Art. I, § 4, cl. 1 & Art. II, $ 1, cl. 2.

228. In Pennsylvania, “(t]he legislative power of this Commonwealth shall
be vested in a General Assembly, which shall consist of a Senate and a House of
Representative.” Pa. Const. Art. Il, § 1. See also Winston, 91 A. at 522; Patterson,
60 Pa. at 75.

229. Defendants, as a member of the Governor’s Executive Board and
county executive agencies, are not part of the General Assembly and cannot exercise

legislative power. Rather, Defendants’ power is limited to “tak[ing] care that the

 

laws be faithfully executed.” Pa. Const. Art. IV, § 2.

230. Although the Pennsylvania General Assembly may enact laws
governing the conduct of elections, “no legislative enactment may contravene the
requirements of the Pennsylvania or United States Constitutions.” Shankey, 257 A.
2d at 898.

231. According to the Pennsylvania Supreme Court, “although the Election
Code provides the procedures for casting and counting a vote by mail, it does not

provide for the ‘notice and opportunity to cure’ procedure[.]” Pa, Democratic Party,

 

- 80 -
Cage SPB 50-0828 78 WAVER WUcUMeNt TL Fildd 24/69/28! “Pageree dese! ”2

2020 Pa. LEXIS 4872, at *56. Moreover, “[t]o the extent that a voter is at risk for

 

having his or her ballot rejected due to minor errors made in contravention of those
requirements, ... the decision to provide a ‘notice and opportunity to cure’ procedure
to alleviate that risk is one best suited for the Legislature[,] .. . particularly in light
of the open policy questions attendant to that decision, including what the precise
contours of the procedure would be, how the concomitant burdens would be
addressed, and how the procedure would impact the confidentiality and counting of
ballots, all of which are best left to the legislative branch of Pennsylvania's
government.” Id.

232. Defendants are not the legislature, and their unilateral decision to create
and implement a cure procedure for some but not all absentee and mail-in voters in
this Commonwealth violates the Due Process Clause of the United States
Constitution.

233. Plaintiffs have no adequate remedy at law and will suffer serious and
irreparable harm unless the injunctive relief requested herein is granted.

COUNT VII

U.S. Const. Art. 1, §4, & Art. Hf, § 1
Violation of the Electors & Elections Clauses

234. Plaintiffs incorporate each of the prior allegations in this complaint.
235. The Electors Clause states that “[e]Jach State shall appoint, in such

Manner as the Legislature thereof may direct, a Number of Electors” for President.
-81-
CARS Se PSY-AEOZB 7B Mie? HOU ets Fidel 29/68/28! Badewe ates! 72

Art. II, § 1, cl. 2 (emphasis added). Likewise, the Elections Clause of the U.S.
Constitution states that “[t]he Times, Places, and Manner of holding Elections for
Senators and Representatives, shall be prescribed in each State by the Legislature
thereof.” Art. I, § 4, cl. 1 (emphasis added).

236. The Legislature is “‘the representative body which ma|kes] the laws of
the people.’” Smifey, 285 U.S. at 193.

237. Regulations of congressional and presidential elections, thus, “must be
in accordance with the method which the state has prescribed for legislative
enactments.” /d. at 367; see also Ariz. State Legislature v. Ariz. Indep, Redistricting
Comm’n, 135 S$. Ct. 2652, 2668 (2015).

238. In Pennsylvania, “[t]he legislative power of this Commonwealth shall
be vested in a General Assembly, which shall consist of a Senate and a House of
Representative.” Pa. Const, Art. I, § 1. See also Winston, 91 A. at 522; Patterson,
60 Pa. at 75.

239, Defendants, as a member of the Governor’s Executive Board and
county boards of elections, are not part of the General Assembly and cannot exercise

legislative power. Rather, Defendants’ power is limited to “tak[ing] care that the

 

laws be faithfully executed.” Pa. Const. Art. IV, § 2.
240. Because the United States Constitution reserves for the General

Assembly the power to set the time, place, and manner of holding elections for the

-82-

 
CARRS PH SY-OP BSE 7S MWVED UCM HL Fidel 24/68/28! *Bageres deel /2

President and Congress, county boards of elections and state executive officers have
no authority to unilaterally exercise that power, much less to hold them in ways that
conflict with existing legislation.

241. According to the Pennsylvania Supreme Court, “although the Election
Code provides the procedures for casting and counting a vote by mail, it does not
provide for the ‘notice and opportunity to cure’ procedure|.]” Pa, Democratic Party,

2020 Pa. LEXIS 4872, at *56. Moreover, “[t]o the extent that a voter is at risk for

 

having his or her ballot rejected due to minor errors made in contravention of those
requirements, ... the decision to provide a ‘notice and opportunity to cure’ procedure
to alleviate that risk is one best suited for the Legisiature|,] .. . particularly in light
of the open policy questions attendant to that decision, including what the precise
contours of the procedure would be, how the concomitant burdens would be
addressed, and how the procedure would impact the confidentiality and counting of
ballots, all of which are best left to the legislative branch of Pennsylvania's
government.” Jd.

242. Defendants are not the legislature, and their unilateral decision to create
a cure procedure violates the Electors and Elections Clauses of the United States
Constitution.

243. Plaintiffs have no adequate remedy at law and will suffer serious and

irreparable harm unless the injunctive relief requested herein is granted.

- 83 -
CARS SPH 58-OF 828 7B MAVEP WUE Fila 24 /69/28/“Baderae dee! 72

WHEREFORE, in addition to any other affirmative relief that the Court may
deem necessary and proper, Plaintiffs ask this Court to enter judgment in their favor
and provide the following alternative relief:

i. An order, declaration, and/or injunction that prohibits the
Defendant County Boards of Elections and Defendant Secretary
Boockvar from certifying the results of the 2020 General
Election in Pennsylvania on a Commonwealth-wide basis;

ii. As an alternative to the first request for relief, an order,
declaration, and/or injunction that prohibits Defendants from
certifying the results of the General Elections which include the
tabulation of absentee and mail-in ballots for which Plaintiffs’
watchers were prevented from observing during the pre-canvass
and canvass in the County Election Boards;

iii. In addition to the alternative requests for relief, an order,
declaration, and/or injunction that prohibits Defendants from
certifying the results of the General Elections which include the
tabulation of absentee and mail-tn ballots which Defendants
improperly permitted to be cured;

iv. A temporary restraining order and preliminary injunction
granting the above relief during the pendency of this action;

v. Plaintiffs’ reasonable costs and expenses of this action, including
attorneys’ fees; and cost; and

vi. All other further relief to which Plaintiffs might be entitled.
Date: November 9, 2020 Respectfully submitted,

PORTER WRIGHT MORRIS &
ARTHUR, LLP

By: /s/ Ronald L. Hicks, Jr.
Ronald L. Hicks, Jr. (PA #49520)
Carolyn B. McGee (PA #208815)

 

-84-
CARE SoA PSY-QPEZE TEMG ED oC et  Fildal 29/69/28! Pade wes dee! 72

Six PPG Place, Third Floor
Pittsburgh, PA 15222

(412) 235-4500 (Telephone)
(412) 235-4510 (Fax)
rhicks@porterwright.com
cmcgee@porterwright.com

and

/s/ Linda A. Kerns

Linda A. Kerns (PA #84495)

Law Offices of Linda A. Kerns, LLC
1420 Locust Street, Suite 200
Philadelphia, PA 19102
linda@lindakernslaw.com

Counsel for Plaintiffs

-&5-
CARE SPP SY-QPESE TE MGV ED UCU Filddl £4 /69/28/“Pageroe dee! ”2

VERIFICATION
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that I have
reviewed the foregoing Complaint and that the factual allegations are true and

cotrect.

Date: November 9, 2020 /s/ James Fitzpatrick
James Fitzpatrick, PA EDO Director
Donald J. Trump for President, Inc.

1a863863v4
Base BAV-CV-USOLONLS Document 39 Filed U8/2718 wage Lof2e ‘*

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

JEFFREY CUTLER ) No.: 5:17-cv-05025

Plaintiff,
V.

ALAN SCHNITZER,
CHAIRMAN THE TRAVELER'S
COMPANIES INC.

EDWARD MCVEY, THE
PENNSYLVANIA INSURANCE
DEPARTMENT

Richard S. MILLS, McElroy,
Deutsch, Mulvaney, &
Carpenter, LLP

KIANDRA BAIR, McNEES
WALLACE & NURICK

SAM JANESH, THE LNP
MEDIA GROUP

DENNIS STUCKEY,
LANCASTER COUNTY
CHAIRMAN

BRIAN HURTER,
LANCASTER COUNTY
CONTROLLER

MARK DALTON,
LANCASTER COUNTY COURT
ADMINSTRATOR

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

MIKE SHIRK, HIGH INC.
CHAIRMAN

JUDGE DENISE
CUMMINS .
DISTRICT JUSTICE JUDGE
DAVID ZUILKOSKI,

CONESTOGA VALLEY SCHOOL
DISTRICT

 

JURY TRIAL DEMANDED

Smet meee ee eet oe eee Seer Samer ee Sewer Smet get Someta nad ee ad Nee ee Oe ee

er ee

)
Defendants )

MOTION TO CORRECT RECORD FOR CLERICAL ERRORS AND
MOTION FOR FINAL JUDGEMENT

Fix Errors & Final Judgement 5 17-cv-05026 Page 1 of 26
(ASR ase B17 CVOSOSD UES BocuMient 39 Filed UO/ZIAR Page Sof 2e.

Here comes Jeffrey Cutler, Plaintiff in this case and requests the motion
to correct a clerical errors, either accidental or deliberate per action by the
clerks office rule 60 (Error Correction). In case 1:17-cv-1740 from the Middle
district of Pennsylvania, the case that was transferred to this court, Roy Shirk
has been omitted from the official list of defendants even though his name was
clearly identified on the original and all subsequent documents. He was
properly served in this case via service to his attorney’s firm and continues to
be listed via their lawyer. Apparently the name was not included in the
transfer documents to the Eastern District of Pennsylvania. For case CP-46-
CR-003932-2016 in the COURT OF COMMON PLEAS OF
MONTGOMERY COUNTY, PENNSYLVANIA the clerk’s office refused to
accept the documents and stamp them. A handwritten note was required and
that was time stamped 2018 SEP 20 PM 2:08. A second attempt at getting
the documents introduced on 2018 SEP 25 PM 12:35 was also not successful
because of the clerk’s actions. The office of Pennsylvania Attorney General by
not charging Amber Green Martin has also violated the United States
Constitution Amendment 14, by the fact that Amber Green Martin has been
violating the law in plain sight in not securing a surety bond until July 18,
2018, in an amount that is significantly less than required by law (the law
requires 75% of the amount at risk). The office of Pennsylvania Attorney
General is also complicit in aiding and abetting employees of the State of

Fix Errors & Final Judgement 5 17-cv-05025 Page 2 of 26

 
» Pennsylvania that participate

VS Gase Giver dotdeJig “Bocuimene 3d. Filsd Wore 7/8 “Page Sof pf 72

e murder after the fact using a State Police
Helicopter avoid prosecution for murder. Susan Peipher and Christina Hausner
were involved in suborning perjury, destroying or concealing evidence, witness
tampering, and concealing income or assets. Since the original claim and
assignment of tax collection was based on the furtherance of a crime the
default judgment should be made final, see documents from the Lancaster
Court of Common Pleas case # CI-17-09663 as presented in docket item 31.
Mark A. Katkovcin a Senior Vice President, Consumer Sales Manager at
Fulton Bank was responsible for closing Mr. Cutler’s account ending in 8603
on or about 18SEP2018, and committing Mail Fraud. Although Mr. Cutler has
no formal legal training a blind man could see discrepancies in how the law
was being applied and violations of equal protection. Recently in the federal
court Rob McCord was sentenced to 30 months in prison and allowed to
remain out of prison, yet Seth Williams (the first black DA in Philadelphia)
was incarcerated instantly on pleading guilty to one count of bribery until a
sentence was imposed. Marvin Mychal Kendricks (case 2:18-cr-00368) was
charged with insider trading while Jon Corsine was never criminally charged
relating to the MF Global theft of customer money. Bill Cosby was
incarcerated right after sentencing, while the FBI (supplied the bomb), elected
public and non-elected public officials were never even charged with killing 11
black individuals in Philadelphia just 4 months after the alleged date of Mr.

Cosby’s alleged crime. The president of the United States is being harassed by

Fix Errors & Final Judgement 5 17-cv-05025 Page 3 of 26

 
Case a SM Oapural  IUR"D ena

» rogue prosecution whi inton was totally exonerated of crimes.
Hillary Clinton made the statement “At this point why does it matter” after 4

people were killed in the embassy in Libya.

Date: Lisetp[? 1, _
Joft ey Cutler, pro se
215-872-5715 (phone)
eltaxcollectorgmail.com
P.O. Box 2806
York, PA 17405

Fix Errors & Final Judgement 5 17-cv-05025 Page 4 of 26

 
CASE ase SAF CU OSOSE-UES “BBdUMient Ss Filed WZ7IY Page Sof2e"

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

JEFFREY CUTLER ) No.: 5:17-cv-05025

Plaintiff,
Vv.

ALAN SCHNITZER,
CHAIRMAN THE TRAVELER'S
COMPANIES INC,

EDWARD NICVEY, THE
PENNSYLVANIA INSURANCE
DEPARTMENT

Richard S. MILLS, McElroy,
Deutsch, Mulvaney, &
Carpenter, LLP

KIANDRA BAIR, McNEES
WALLACE & NURICK

SAM JANESH, THE LNP
MEDIA GROUP

DENNIS STUCKEY,
LANCASTER COUNTY
CHAIRMAN

BRIAN HURTER,
LANCASTER COUNTY
CONTROLLER

MARK DALTON,
LANCASTER COUNTY COURT
ADMINSTRATOR

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

MIKE SHIRK, HIGH INC.
CHAIRMAN

JUDGE DENISE
CUMMINS

DISTRICT JUSTICE JUDGE
DAVID ZUILKOSKI,

CONESTOGA VALLEY SCHOOL
DISTRICT

JURY TRIAL DEMANDED

Nee Ne eee ee eee ee ee ee eee ee ee eee

—

Defendants

~~

Fix Errors & Final Judgement 5.17-cv-05025 Page 5 of 26
~ BEAINTIF'S BROPOSES ORDER FOR TNAE DEEAGET JUDGMENT

Ro

AND NOW, this day of , 2018 upon consideration Plaintif's Motion
for Default Judgment and for good cause shown, it is hereby ORDERED the Motion is

GRANTED. SO ORDERED.

a. Order the Default Judgment against all defendants be granted and made FINAL at one million dollars per day

b. Order the order of Judge Margret Miller made March 17, 2017 against Jeffrey Cutler vacated, the order by Judge
Margaret Miller against Jammaal Harris vacated and order by Judge Lawrence Stengel against Lisa Michelle
Lambert vacated and all persons similarly situated such as William Henry Cosby.

¢. Order the summary judgment of all other cases filed by Mr. Cutter in every court also be granted.

d. Order all vandalism perpetuated against Mr Cutler to be compensated, and listed

e. Provide documentation to the court of how much all court costs and legal fees have been to date, and list cost or
legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election in ali future actions
with the court by East Lampeter Township Lancaster County Legal fee documentation should start with the
actions of the solicitor on and East Lampeter Township starting in O5NOV2013

f. Order East Lampeter Township to reveal ail persons or individuals that have expressed interest in this case,
especially any officials of the United States Government, and ail payments by any George Soros organization.

g. Order a one million dollar a day penalty per named defendant, until Mr Cutier’s reputation and credit are restored
or individual agreements are reached with each party.

h. Bar all Pennsylvania judges from submitting remedies which knowingly viciate the Pennsylvania constitution, and
their OATH OF OFFICE TO DEFEND THE PENNSYLVANIA CONSTITUTION

i. Declare executive ORDER 9066 UNCONSTITUTIONAL

j. ‘Bar the review, and distribution, of documents seized of Mr. Cutler/‘Mr Cohen and the suspension of further
action in NY cases known as 1.18-cv-03501 and 1.18-mj-03161KMW

k, Order Susan Peipher Esquire, East Lampeter Township, Lancaster County Courts and unnamed others show
cause why they should not be charged with violations of the RICCO ACT, both 18U SC §§ 1961-1968 RICO
violations, and 18 U.S.C § 1964, Civil RICCO Act

|. Order Susan Peipher Esquire, Christina Hausner, East Lampeter Township, East Lampeter Township Police,
Lancaster County Courts, Ralph Hutchinson, Judge Margaret Miller, Scott Martin, Elam Herr, Mark Katkovcin, ail

named defendants in this case and unnamed others show cause why they should not be charged with violations

 

of f8USG § 2113 (bank robbery)

m. Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penalties

n. Order Fulton Financial to compensate the plaintiffs for cases 5 18-cv-00987 and case 2 17-cv-02763 as
demanded in their respective lawsuits

Fx Errors & Final Judgement 6°17-cv-05025 Page 6 of 26
oa ESB ARGU care IN 5 Be umE R49 FE AOBHAN Dab PSE" 7

Order the Democratic National Committee to also show why they are not a party to Religious discrimination.
Order Susan Peipher Esquire, to be barred from participation in the Federal Court CM/ECF system.

Order Robert Mueller to Cease and Desist any further prosecutions until the activities can be verified as not
violating equal protection, just like the emaif Mr Cutler received from the FBI on January 30, 2017 about reporting

crimes of Bank and Insurance fraud

Order the United States Government to stop collecting or accessing penalties FOR FAILURE to comply with

established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

Constitution amendment 1 and declare the ACA unconstitutional , based on the 89 page writ of USCA case

17-2709 on page 314A.

Dated: 2018)

 

BY THE COURT

Fix Errors & Final Judgement 5. 17-cv-05025 Page 7 of 26
«OSA AE TH AP BORGER ES FIEH BRITS Bade a Brad! ’

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF
PENNSYLVANIA

JEFFREY CUTLER, &AST )Ne.:

LAMPETER ELECTED TAX A

COLLECTOR fly v- 1140
Plaintiff,

Vv.

ALAN SCHNITZER,
CHAIRMAN THE TRAVELER'S
COMPANIES INC.

EDWARD MCVEY, THE
PENNSYLVANIA INSURANCE
DEPARTMENT

Richard S. MILLS, McElroy,
Deutsch, Mulvaney, &
Carpenter, LLP

KIANDRA BAIR, McNEES
WALLACE & NURICK

SAM JANESH, THE LNP
MEDIA GROUP

DENNIS STUCKEY,
LANCASTER COUNTY
CHAIRMAN

BRIAN HURTER,
LANCASTER COUNTY
CONTROLLER

MARK DALTON,
LANCASTER COUNTY COURT
ADMINSTRATOR

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

MIKE SHIRK, HIGH INC.
CHAIRMAN

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

DAVID ZUILKOSKI,
CONESTOGA VALLEY SCHOOL
DISTRICT

1 fin ) ,
Dewi su Louw pea ge ofendants ) FRAvR Crs ) 4a COMTT
“~ MOTION FOR SUMMARY JUDGEMENT

Hallé ie

*'SBUR

Suey Lcla ed
(Ce @ve e7tt ID

Meme ae Ne eeet eeet Mae Nee eee ee ee eee eee

NOW COME, Jeffrey Cutler, Plaintiff in this case and related state court cases
numbered CI-16-09640 and MJ-02302-LT-0000158-2016 which are characterized as landlord

tenant dispute, but in reality are attempts at OBSTRUCTION OF JUSTICE and

Middle Distnet Page 1 of 151
_ anid ee ee"

Michelle Lambert for life and the possible murder of federal prosecutor Jonathan Luna, who
may have been part of a vetting process. Mr. Cutler is the elected tax collector of East
Lampeter Township, and has endured significant harassment since getting elected in
November 2013. He discovered that individuals within Lancaster County had conspired to
send out fraudulent real estate tax assessments to the approximate 190,000 property owners
of Lancaster County. He also was subject to fraudulent Municipal Liens, by East Lampeter
Township (David Buckwalter) and Lancaster County (Dennis Stuckey). This benefits High
Inc. and LNP media group which are partners is several real estate projects. Mr. Mills stated
by phone that to Mr. Cutler that “he new the claims were false and he did not care because
he got paid $ 500.00 per hour and over $ 250,000.00 by the democratic party. This statement
shows he was not representing Travelers Insurance exclusively but others and failed to make
the proper notice of appearance. Mr. Cutler believes he has been under surveillance by the
FBI and others and that phone calf was recorded. LNP media group is providing
unreported campaign contributions in the form of negative reporting about Mr. Cutler, even
though they have records of the case. This is the same crime Senator Menendez is presently
be tried in New Jersey. High Inc., East Lampeter Township and others have made tried to
cover-up crimes of perjury, false verification, and potentially murder. The eviction I because
the parties have conspired to file false documents ans make false statements by mail. In case
Number 4051 CD 2017 lawyers have made by mail and other false statements to try and
dismiss the case. Because of conspiracy among parties, perjury and fraud on the court this
case should be awarded Summary Judgement.

Respectfully submitted:

Jeffrey Cutler

Middie District Page 2 of 151

 
CERES TEE ORAS EES AEE

  

| PRESS 72

PO. Box 2806
York/PA 17405-2806
(215) 872-5715

Date: 26SEP2017

Mrddie District Page 3 of 151
«ease ae SPSGB SAIS detest PiU eee” gt 2

Pennsylvania Middle District Version 6 e 1 of 3

CLOSED,HBG,PROSE,REOPEN

JL United States District Court
Middle District of Pennsylvania (Harrisburg)
CIVIL DOCKET FOR CASE #: 1:17-cv-01740-SHR

Cutler vy. Schnitzer et al Date Filed: 09/26/2017
Assigned to: Honorable Sylvia H. Rambo Date Terminated: 11/06/2017
Cause: 28:1331 Federal Question: Other Civil Rights Jury Demand: Plaintiff

Nature of Suit: 370 Other Fraud
Jurisdiction: Federal Question

Plaintiff
Jeffrey Cutler represented by Jeffrey Cutler
67 Cambridge Village
P,O. Box 2806
York, PA 17405
PRO SE
i
v.
Defendant

Alan Schnitzer
Chairman The Traveler's Companies
Ine.

Defendant

Edward McVey
Pennsylvania Insurance Department

Defendant

Richard S. Mills
McElroy, Deutsch, Mulvaney, &
Carpenter, LLP

Defendant

Kiandra Bair
McNees, Wallace & Nurick

Defendant :

Sam Janesh
The LNP Media Group

Defendant

Dennis Stuckey
Lancaster County Chairman

Defendant '

Lites anf namd nesourte anv/coi-hinéNeR nt 1127997670103 4651 984-1. 1 0-1] 11/7/2017
CORERER SH EPR RNAS SPHERE Fg OS OPS BAP BS”

Brian Hurter

Lancaster County Controller

Defendant
Mark Dalton

Lancaster County Court Administrator

Defendant

David Buckwalter
East Lampeter Township Chairman

Defendant

David Zuilkoski
Conestoga Valley School District

Defendant

Dennise Commins

 

Date Filed

Docket Text

 

09/26/2017

COMPLAINT for FRAUD ON THE COURT AND MOTION FOR

SUMMARY JUDGMENT against All Defendants ( Filing fee $400, Receipt
Number 111021082) filed by Jeffrey Cutler, (Attachments: # 1 Exhibit(s), #2
Civil Cover Sheet, # 3 Proposed Order){(ve) (Entered: 09/26/2017)

 

09/26/2017

Iho

Summons Issued as to All Defendants and provided TO PLAINTIFF VIA U.S.
MAIL for service on Defendant(s)in the manner prescribed by Rule 4 of the
Federal Rules of Civil Procedure. (ve) (Entered: 09/26/2017)

 

09/26/2017

Tu

PRO SE LETTER ISSUED Ww Notice & Consent Form. (ve) (Entered:
09/26/2017)

 

09/26/2017

STANDING PRACTICE ORDER informing the parties of their briefing and
other responsibilities. Signed by Honorable Sylvia H. Rambo on 9/26/2017. (ve)
(Entered: 09/26/2017)

 

09/27/2017

Ia

ORDER DISMISSING CASESigned by Honorable Sylvia H. Rambo on
9/27/17. (ma) (Entered: 09/27/2017)

 

09/27/2017

Receipt of payment from JEFFREY S CUTLER in the amount of $400.00 for
CIVIL FILING FEE. Transaction posted on 9/26/2017. Receipt number
111021082 processed by aarlidge. (jjs, ) (Entered: 09/27/2017)

 

10/27/2017

MOTION for Reconsideration re 5 Order Dismissing Case by Jeffrey Cutler.(ve)
(Entered: 10/27/2017)

 

11/06/2017

 

 

Im

ORDER: Pltfs mtn for reconsideration 6 is GRANTED in that this matter shall
be transferred to the ED of Pennsylvania. Signed by Honorable Sylvia H. Rambo

 

 

on 11/6/17, (ma) (Entered: 11/06/2017)

 

 

 

 

https://ecf.pamd.uscourts.gov/cgi-bin/DktR pt.pl1?2976 70036651 9R4-L_1_0-1 11/7/2017
OEE PEERS SB RIMEM SE FES PART “Page Bs et’

Pennsylvania Middle District Version 6.1

PACER Service Center

 

 

Transaction Receipt

 

 

 

EL/O7/2017 12:13:44

 

 

 

 

 

 

 

 

 

 

 

 

 

7
Losin | ue 496:428679 1 :0]/Client Code:
Description: |/Dacket Report ree saw ONO
[Billable Pages: 2. ICost: 0.20

 

 

 

 

 

httme-flarf namd necnurte cavicadthinA Wee nt wlPIOTATANABASTORAT 1 N21

Page 3 of 3

11/FONTT
aE TE EE Oe aTe SRR Se CLOTS Bane ree!

EN Fw: Case ready for transfer
: InterDistrictTransfer PAED to: Steve Tomas 11/06/2017 03:34 PM

Sent by: Nicole D'urso

  

From: interDistrictTransfer PAED/PAEDAS/USCOURTS
To: Steve Tomas/PAED/03/USCOURTS@USCOURTS
Sent by: Nicole D'urso/PAED/O3/YSCOURTS

---- Forwarded by Nicole D'urso/PAED/OB/UISCOURTS on 11/06/2017 03:33 PM -----

From: PAMDETilingstat@pamu.uscourts.gov

To: InterdistrictTransfer_PAED@paed.uscourts.gov
Date: 11/06/2017 12:40 PM

Subject: Case ready for transfer’

 

CASE: 1:17-cv-01740
Title : Cutler v. Schnitzer et al
NOS : 370 (Other Fraud)
Cause : 28:133lev (28:1331 Federal Question: Other Civil Rights)
Remarks: Motion for Reconsideration Granted.

REASON: Case is ready for transfer from Middle District of Pennsylvania.
DETAILS: Copy and paste this URL into the Prepare Transferred Case program.

/feef.pand.cire3.den/egi-bin/TransferDataFile.pl?file=./paed/pamd 1]l7cvO6i1740 t
ar.gzacheckSume26452&fileSize=6438321

 
ARSE SLY APOSBIIES Beliment 89" Filed 68/27/18 Page ot 26! /

Case 5:17-cv-05025-JLS Document 35 Filed 08/29/18 Page lof 3

KANE, PUGH, KNOELL, TROY & KRAMER LLP

BY: PAUL C. TROY, ESQUIRE

ATTORNEY LD. NO. 60875

510 SWEDE STREET Attomey for Defendant
NORRISTOWN, PA1I9401 Kiandra Bair, Esquire
(610) 275-2000

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER
v. : NO. 1-ev-05025

ALAN SCHNITZER; EDWARD MCVEY;
RICHARD 8. MILLS; KIANDRA BAIR;

SAM JANESH; DENNIS STUCKNEY;

BRIAN HURTER; MARK DALTON;

DAVID BUCK WALTER; MIKE SHIRK;

DAVID ZUILKOSKO; and DENNISE COMMINS :

 

DEFENDANT, KIANDRA BAIR, ESQUIRE’S RESPONSE IN OPPOSITION TO
PLAINTIFE’S MOTION TO COMBINE CASES WITH CASE §:18-cy-00987,

2:17-cy-62763 AND FINAL JUDGMENT

Plaintiff has filed a Motion to Consolidate this action with two other actions, namely Dally
et al. v. Lafayette Ambassador Bank, 5:18-cv-00987, and Robbins v. Fulton Bank., N.A., 2:17-cv-
02763, but has failed to articulate any common question of law or fact that would warrant the
consolidation of these actions as they do not involve any discernable common questions of law or
fact.

Federal Rule of Civil Procedure 42 governs the consolidation of actions. It states in
pertinent part:

(a) Consolidation. If actions before the court involve a common
question of law or fact, the court may:
(1) join for hearing or trail any or all matters at issue in the
actions;

(2) consolidate the actions; or
(3) issue any other orders to avoid unnecessary cost or delay.

00295117 4

 
Rese ST HC-B502S-IS ‘Document 38° Filed! 6927/09 Page LY of 38)

Case 5°17-cv-05025-JLS Document 35 Filed 08/29/18 Page 20

F.R.C.P, 42(a). As the moving party, Plaintiff bears the burden of proof. See State Farm Fire &
Cas. Co. v. Spector, No. 15-6752, 2016 U.S. Dist. LEXIS 153942, at *24 (E.P, Pa. Nov, 4, 2016)
(citing McLenaghan v. Turi, No. 11-2761, 2011 U.S. Dist. LEXIS 105476, 2011 WL 4346339, at
*1 (E.D. Pa. Nov. 20, 2002).

Although Plaintiff has asked this Court to consider consolidating these two actions to the
instant matter, he has failed to articulate any common question of law or fact that would justify the
consolidation. The exhibits attached to his motion have nothing to do with the two actions he
wants consolidated with this matter. His motion does not address in any fashion what facts or Jaw
may be in common between this action and the two actions he wishes to consolidate. Plaintiff
does nothing more than state the case name and the docket number. Further, a review of the
dockets in the dockets in the two cases Plaintiff asks this Court to consolidate does not reveal
common issues of fact or law. It should also be noted that Plaintiff only served the defendants in
this action with a copy of his motion requesting consolidation and not the parties of the other two
actions.

Plaintiff has failed to articulate, much less meet, the threshold requirement for this Court
to even consider consolidation. “Whether a common question of law or fact exists is the threshold
requirement for determining whether consolidate is permissible. Although the court has broad
discretion in deciding whether consolidate is appropriate, it must balance the potential for
prejudice, expense, or confusion against the benefits of judicial economy.” Jd at *24-25 (citations
omitted).

Plaintiff has failed to provide this Court with any basis whatsoever to consolidate these two

actions. Accordingly, Defendant, Kiandra Bair, Esquire, respectfully requests that this Honorable

00295117 1 2
Cages? 8: tye FOOD ONES TSAIMent So. File f 68/37/18! Bag eth of 28. ve

Case 5:17-cv-05025-JLS Document 35 Filed 08/29/18 Page 3 of

Court deny Plaintiffs Motion to Combine Cases With Case 5:18-cv-00987, 2:17-cv-02763 And
Final Judgment.

Respectfully submitted,

KANE, PUGH, KNOELL, TROY & KRAMER, LLP

BY: /s/ Paul C, Troy, Esquire
PAUL C., TROY, ESQUIRE
Attomey for Defendant,
Kiandra Bair, Esquire

00295117.1 3

 
“Ease STS OGIAS IES Boater 38° Filed 68/37/48! Bage Ik of 26" ’*

Case 5:17-cv-05025-JLS Document 35-2 sled 08/29/18 Page 1 of

KANE, PUGH, KNOELL, TROY & KRAMER LLP

BY: PAUL C, TROY, ESQUIRE

ATTORNEY I.D. NO. 60875

510 SWEDE STREET Attomey for Defendant
NORRISTOWN, PA19401 Kiandra Bair, Esquire
(610) 275-2000

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER
V. NO. 17-cv-05025

ALAN SCHNITZER; EDWARD MCVEY;
RICHARD S. MILLS; KIANDRA BAIR;

SAM JANESH; DENNIS STUCKNEY;

BRIAN HURTER; MARK DALTON;

DAVID BUCK WALTER; MIKE SHIRE; :
DAVID ZUILKOSKO; and DENNISE COMMINS :

 

CERTIFICATE OF SERVICE

I, Paul C. Troy, Esquire, hereby certify that a true and correct copy of Defendant, Kiandra
Bair, Esquire’s Response in Opposition to Plaintiff's Motion to Combine Cases with Case 5;18-
ev-00987, 2:17-cv-02763 and Final Judgment has been filed with the Court and served on all!

counsel via e-filing and regular mail on August 29, 2018,

Jeffrey Cutler (pro se)
67 Cambridge Village
P.O, Box 2806
York, PA 17405

Richard 8. Mills, Esquire (pro se}
Emily A. Cathcart, Esquire
McElroy, Deutsch, Mulvaney & Carpenter, LLP
225 Liberty Street, 36" Floor
New York, NY 10281

00295117 1 4
Cage. gi28. THe Ce EOIN Fett Heh tired 68/27/48 “Bage $8 of 26" (2

Case 5'17-cv-05025-JLS Document 35-2 Filed 08/29/18 Page 2 of

Nathan P. Heller, Esquire
DLA Piper, LLP
One Liberty Place
1650 Market Street, Suite 4900
Philadelphia, PA 19103

Susan P. Peipher, Esquire
Blakinger Thomas Law Firm
28 Penn Square
Lancaster, PA 17603

Christina L. Hausner, Esquire
Lancaster County Solicitor
150 N. Queen Street, Suite 714
Lancaster, PA 17603

Jeffrey D. Litts, Enquire
Kegel, Kelin, Almy & Lord, LLP
24 North Lime Street
Lancaster, PA 17602

Josh Shapiro, Attorney General
Office of the Attorney General
1600 Arch St, Suite 3000
Philadelphia PA, 19103

KANE, PUGH, KNOELL, TROY & KRAMER, LLP
BY: /s/ Paul C. Troy, Esquire
PAUL C. TROY, ESQUIRE

Attorney for Defendant,
Kiandra Bair, Esquire

O0295117.1 5

 
EOE VN DGUIE ES BECUEM BO-F ied B62 78 Rags W orb 4 =

Pacttert cP - V6-Ce “OO 535.,

Gon nrsw WS prs ofr R2nel8 Stipe,

a a rus f (r~-

“~

bot lect at (Harty Costs a Jr

JY are Pha ce of > oy or OO naere
7O @ko KO/s

Pyriflow Jae

je THe
ECravess Feet prea’
ety First Aacnivunt tt | Kae? eC

Coypet TO RECOM Poceunun to be Freon
ou ° .
fect Ae w7tle Re > Ylatse tO COL Tae reg 7

 

 

 

porn D oe et a7 Ty

arc é,

[Cee PECTE veey 9 but

iy ee} “F COR

Me colleh® 6 «tee Coty

Avsue 2G

veer af COURTS

MONTGOMERY COUNTY
FERNA.
ZIG SEP 20 PM 2:08

 
Ease SLY -cv-O602S0L8 ‘Bosutnent 89 Filed 68/27/18 Page St ot 26. (7

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA

Plaintiff : DOCKET NO, CP-46-CR-003932-2016
v. : ' !

WILLIAM HENRY COSBY, Jr.

Defendant

JURY TRIAL DEMANDED

NOTICE OF CASE REMOVAL TO FEDERAL COURT
TO THE CLERK OF THE COMMON PLEAS COURT OF MONTGOMERY COUNTY
Un-named Defendant Jeffrey Cufler Identified this case as part of his case in
Federal court on March 9, 2017 case # 2:17-cv-00984. The case is now before the UNITED
STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
It is Identified as Cases 17-2709, 18-1816 plus OFFICE OF CIVIL RIGHTS 03182428/2429
To the Clerk of the Common Pleas Court of Montgomery County, Pennsylvania, the
aforementioned state court proceeding shall proceed no further unless this

case is settled by the UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT,

Respectfully Submitted,

YL. fecha.

tler, pro se
72-5715 (phone)
eltaxcollector@pmail.com
P.O. BOX 2806

YORK, PA 17405

  
  

Date: 76 Se hPe2aH

PAGE 1 OF2
Case 38 : PERE R SG ZO Pesala 4B Bi ted 5 g) 34: is 120 ef 28 72

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

COMMONWEALTH OF ) DOCKET NO. CP-46-CR-003932-2016
PENNSYLVANIA
)
)
Plaintiff, )
v. )
WILLIAM HENRY COSBY, )

Jr ) JURY TRIAL REQUESTED
)
Defendant )
CERTIFICATE OF SERVICE

I Jeffrey Cutler, do hereby certify that I by this day served a copy of documents filed on 2DSEPTEMBER2018 to ALL
PARTIES upon the following or by directly serving to lawyers of record via U.S. mail, postage prepaid, addressed as
follows or email to all individuals.

 

JOESPH PATRICK GREEN, Jr. . MONTGOMERY COUNTY DA
138 W GAY STREET . P.O. BOX 311
WEST CHESTER, PA 19380-2915 NORRISTOWN, PA 19404-0311
Respectfully Submitted,
Jeffrey Cutler
Date: Zo Se oer hs fb
fiBY Cutler, pro se

15-872-5715 (phone)
eltaxcollector@gmail.com
P.O. BOX 2806
YORK, PA 17405
Ceasar TaARSSREHON UNgaIne RAE. PUEDOOMM AS PapnezeeyenS
UNITED STATES DISTRICT COURT Rev, 4/96
FOR THE DISTRICT OF COLUMBIA

NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING

Civil Action No.
(To be supplied by the Clack}

NOTICE TQ PARTIES:

Pursuant to Rule 40.5(b}2), you are required to prepare and submit this form at the ome of filing any civil action whieh is
felated to any peading cases or which involves the same parties and relates to the same subject matter of any dismusted related cates.
This form suist be prepared in sufficient quantity to provide ove copy for the Cledos records. owe copy for the Judge to whom the
cases is sasgued and one copy for each defendant, so that you must prepare 3 copies for a oue defendant case, 4 copies for a two
defeutant case, ete.

MROTICE TO ALL COUNSEL
Role 40.4(6}(3) of this Court requires that a5 soon as an attooiey for a party becnases aware of the existence of a related case

or cases, such attorney shall inomediarely notify. an writing, the Judges om whase calendars the cases appear and shall serve such notice
on counsel for afl other parties, :

The ptaintiff, defendant or counsel must complete the fallowing.

I RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

Anew case is deemed related to 3 case pending 10 this of another U.S Court of the new case: [Check appropnate box{e:s)
below] ro .

() relates to conmmon property
xX] (b} anvoives common issues of fact
(c) grows out of the mie event or transaction
rT] id} anvolyes the validiry or infrugement of the sanie patent
(ec) sas filed by prose litigant
2, RELA’ SHIP OF NEW CASE TO DISMISSED DCAS

Anew case 1s deemed related to a case dismissed, with or without prejudice, in this or any other U.S. Court, of die new case
invalves the same parties and same subject matter.

Check box ifncw case is related to a dismiisved case’ [" ]

3 NAME THE UNITED STATES COURT IN WHICH THE RELATED CASE IS FILED (IF OTHER THAN THIS
COURT):

_ LANCASTER & MONTGOMERY GOUNTY COURT OF COMMON PLEAS
4, CAPTION AND CASE NUMBER OF RELATED CASE/E:8), IF MORE ROOM 1S NEED PLEASE USE OTHER SIDE.

 

 

 

 

 

 

 

 

 

HARRIS. . iy, _LANOASTIE COUNTY. COURT OF COMMON FLEAS. | 4 ac. “OVEN
COMMONWEALTH + WILLIAM HENRY COSBY, JR, CA No S™eghont Mam
AD eee
JUANITA WAY ¥ ASPIRA OF PENNSYLVANIA ~ CA No. zien
KANN ¥. ESHELEMAN, af CAN. esrevane
TRANSCONTINENTAL GAS PIPELINE KANN, al a. _ CANe, S7ovstrte
BOWMAN, etal. CA No. ehirocoata
O9MAK2017

   

 

 

DATE Signature of Flal fenidant (or cotnsel
., } ( ) OOMARI0I7-REV Page 13 of 20
ARS Tee oro eae Mme 48" Eine 6S37/ te (a0 age Pose! 72
Case 9:17-cv-00984-TON Docurdent 46 Filed 08/04/17 Page 3 of 17
CONSPIRACY TO COMMIT BANK & INSURANCE aeaw
FRAUD om

* oo eee

= daffrey cater To Al, Ateche fe a TAX cert rnd page def 44 fram... # 2 Jan30 e

. eo Fe

WW ae ue “ -
earns ten

2 Milllgan, Jomaph A. (PH) an “Joseph, Mangan, fi. dan 35 ti an]
to me, John, JAN MCDERMOTT, Dave

Mr. Cutter,

Coase and desis! adding myself and ADA htcDemott to any more of your
orale regarding this matter, Spacial Agent Milligan

  

From: Jeffrey Cutler {mato ilies
Sent Sut, in a 78 a 7 Ail re PM

 

bas

4 Jettrey Cutter eeltaxcallector@ gmail.com> © “Jan 30 + v an “ & jel
to whmcmichaal, jhasking, dyerushelmi, djacob, lalcbel, Dave s+! -

To AM;

an pene invefend with.« Bunch: of Peopte that:
ae OReLyiA udinbe dtctiged of 7,
otal reatibh te and blame ini for

ares eta ie, Ths een jt wat tals ; They muggested piqete "
lawyer Thay just Nava por!

  
  

   

Jal Culler

3 Atachnents _+ -

Seu enenineny: age EE

=. fl
==" “arses
ge me aa
a = sa mnawene
“ee SEN seeaensepn sa pga ae

a VALIORTION_ERR lg o ELSWT_Step_ORa. gah

Bakandiremelie
aire

Pe sg

¥W supcourtatec a

ay Devon Jacob Jeffey, ido pot contact me again for any feescn, nyo da dan 0

ae yey we eee ete rot he tem ae oe ewe

z ‘affey Cutler Lonnis,,, Na Friends Jeff Cutler Jan 30 YY

. or ot feet onnanniete oe ere) ee es teee orem sr ee ae

a Jeffrey Canter dustin, ft must be my beeath. Jed Cutler dan 30 yy
“7 Sore mter sce ate ote sh nate atte SAUQUSTOIT-REV! Page 3 of 16

 

 
C2 SPE FY SPREE, Poeun AS" Bid BUSHL8 Sage Betee' 2
Case 22 B Cv ODS COR KAD TES Pocument 439-1 Filed 04/03/18 on i of 100

3

Case:.17-2709  Documélt 60 j saye: 27 Daté Filed: O2/
ease eee OOOUE TON Dogunentte, Ried OTA aILT Page aor
Case 2:17-cr-00137-PD Document131 Filed 06/29/17 Page 15 of 40

 

 

 

 

4 f
Canes
in ears
Tax Collector.
Eust LampatesTownetdtp
2280 01 Fie Pie
Lancanber, PA 12602

 

dune 28, 2017

Central Penn College

Attn; Dr. Karen Scoalforo

600 Valley Road

P.O. Box 509

Summerdale, PA 17093-0309

Re: ETHNIC DISCRIMINATION AT CENTRAL PENN COLLEGE

Dear Karen;
On June 27, 2017, | walked Into the office of Central Penn e In Lancaster to Inquire
about courses being offered in July, [have a degree from | ¥ in Electrical

Engineering, but thought I would possibly jike to take @ course during the summer. | asked
about whai was being offered. (saw the course Ist and asked about the nature of some af

the courses, There was a courre about § . | mentioned | had detected
hacks on my computer usage from individuals fram Fintand and Saudi Arabia. | was told
the price per credit haur and ieft the site.

Later that evening ! gat a call from an officer of the Eaat Lampeter Townatin police
department and toid [Witt BE ARRESTED ff | enter the sile again. | went to the township
office and requested a copy of the complaint, They toki me X was a Report Thay tokd me
Ihave to file a Right To Know request to get a copy of the Report

Three of my vehicles have been previously vandalized in East Lampeter Township, and a
Swastika was keyed on the side of one vehicle.

Please get back to me ASAP, about this matter, My email address is
shaxcollectoncpamall com.
J attached 2 documents you may find informative about this and me,

Sincerely,

Jeffrey Cutler
Tax Collector East Lampeter Township, Pennsylvania

2 Pee 2O1 V7 UNE 2S Page 14 af 4b

MJULY2017-REV1 Page 2t of 2f

126a

 
als
¥

Cage 35: £¥-8 V-OSG26 IES rune aah ited 6S 2718 (29 de of 26. (2 172

Case 1:18-cv-00443-CCC-KA)-JBS Document 189-1 Filed 04/03/18 Page 75 of 100

Case! 17-2709 Document! 003112842898 Page: 28 Date Filed: 62 gueoia
‘ Case 2:17-cv-00984-TON Document 42 Filed 07/147 Page 22 of 26
Case-2:17- cr-00137-PD Document 131 Fited 06/29/17 Page 16 of 40

 

| EAST LAMPETER TOWNSHIP . Cue OF Ponce

stern snore . + Bowersan
2280 CARTAN
Seonen Pin eee alee om aa77 Sbeshwn Zerbe

TO: Mr. Jeffrey Cutler

FR; Chief John Bowman

SUBI: Folice Kepart IS12iNROF
Date: Februsry 2, 2016

Dear ir. Cutler,

In responsa to your etter dated February 2, 2026, we have added an additional code to origivat event
For EEhnic Intimidation which isthe Pennsybvaris State fora hate crime. ,

Hest,

AI : .
a
fof Polen

*

A FennsyWvania Law Enforcement Accredited Agency

Reem rhage 2 ow z

7 1-4t-O0177 JENA 14 Page 15 af at

MIULY200 PREV! Page di ef 29

lo-#

127a

 
Cc ,29-CV;02078-MWB Document 181-2 Filed 11/19/20 Page 46 of 74
Cea HocngteséR HSGLUROKES FAGUAMMNGAD Bege 38 al iy ||

s Cage se S19 avonaaga oon ROM Noe aoa ang g58
ase 5.19-¢y. 1S ORUAPR AE 8, it

610-01 Tee aaa ty

«v qyery SSB LLIB OGM dE AAA RIO RAOCES 0, |
» USCA Case 14.5183 Document #1587864 Filed; 06/14/2015 = Page 4

+ %

Qosa =
ho

united States Court of Appents
—
No, 14-5183 September Term, 2014
‘Fen Ow: Abaust 14, 2015 |
JEFFREY CUTLER,
ARPRLLANT
¥..

|
“UNITED States DEPARTMENT OF HEALTH AND HUMAN SERVICES, ET AL,

APPELLEES ‘

Appeal fiom the United States District Court :

for the District of Columbia if

(No. 1:13-cv-02066)

Bofore; HENDERSGN, ROGERS and MILLETT, Circuit Judges
JUDGMENT ;

 

This cause came on to be heard on the record on appeal from the United States District
Coutt for the Disteet of Columbia and was argued by counsel, On consideration thereof, it) .

ORDERED and ADIUDGED that the judgment of the District Court appealed froth in
this canse be reversed as to Cutter’s standing to press his Establishment Ctange challenge, and be
affirmed both as to the merits of his Establishment Clause claim amd his lack of standing pes
his equal protection challenge, in accordance with the opinion of the court filed herein this Hate.

Per Curtam
FOR THE COURT:
Mark J, Langer, Clerk
BY:
Ken Meadows
Deputy Clerk

Date: August 14, 2015
Opinion far the court filed by Circuit Judge Milter,

 

 

 

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 47 of 72.

" CESS ASLOVCANRAMADUER ANSLERRBNES Filed dG/PAS BRIE SE OF AB)
Case 5:19-cv-00834-JLS Document 85 Filed 09/12/19 Page 16 of 18

Case 2.17-cv-00984-TON Document 44 Filed O7/17/47 Page 7 of 12
Case 2:17-cr-00137-PD Document 131 Filed a6/29/17 Page 19 of 40
Case 2:17-cr-D0137-Pl) Documenti06 Filed 06/21/17 Page 19 of 80

(QU) Q7Z5715
(ITV ASEATIS
See Tax Caflactor
Hast LampaterTownship
BSD OM Pholadelpit Pike
Lancaster, PA 17602

Te.
JUNE 20, 2017
JOSH SHAPIRO
Difice of the Attorney General
Strawoeny Square Harrisburg

Harraburgh, PA 17120

Re: PRIVATE CRIMINAL GOMPLAINT ~PERJURY, OBSTRUCTION OF
JUSSTICE

Dear Joshi

Plaase consider the attached documents as a PRIVATE ae Sr oo ,

Brian Hurter, signed the attached verification on O7MAR2017, ESSEN AIMING I
HAD FAILED TO TURN IN $ 90,000.00 and based on this PERJURED TESTIMONY |
was ILLEGALLY REMOVED FROM OFFICE. He testified under oath on 17MAR2047 that
nether he nor anvone in tis staf ever audited the reconis of the Lancaster County
Treasurer. Also the COMMONWEALTH COURT OFFICE has yet to record the 48 page
NOTICE OF APPEAL | filed on 14JUN2017 and fited (he first 3 pages in Federal Court on
4GJUN2017. Gmail eltaxco|écor@amail.com.

  
 

Sinceraly,

dotttay Ciltibr
Tax Golledthr East Lampeter Township, Pennsylvania

+ RATSHOty JUNE Poge ed 4b

LyseLO TUNE Page of 41

VULYIUIT-REVE Pace Tot 10

 
Case 4:20-cv- 02078- MWB Document 181-2 Filed 11/19/20 Page 48 of 72

Case 5:19-cv-00834-JLS Document 54 Filed 05/09/19 Page 44 of 44 —
. Case 2:17-cv-00984-TON Document 46 Filed 08/04/17 Page 1 of 17

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF

 

PENNSYLVANIA
JEFFREY CUTLER CASE a 217-co- 4
EAST LAMPETER TOWNSHIP ) CASENO cv- 0098
ELECTED TAX COLLECTOR )
)
Plaintiff, )
v, )
AMBER GREEN, )
RALPH HUTCHINSON, .
JUDGE MARGARET MILLER, ) JURY TRIAL REQUESTED
CHRISTINA HAUSNER, )
RON MARTIN-WGAL )
AND SELECTED PENNSYLVANIA PUBLIC ) FILED
OFFICIALS (BOTH ELECTED AND
NON-ELECTED}, et al. AUG 04 2017
) KATE BARKMAN, Clerk
Defendants ) By Dep. Clerk
NOTICE OF APPEAL

Notice is hereby given that Jeffrey Cutler, Plaintiff in this matter, hereby appeals to the
United States Court of Appeals for the Third Circuit from the Order of the United States District
Court for the Eastern District of Pennsylvania dated July 21, 2017 denying Plaintiffs Motion for
Reconsideration and denying Plaintiff's Motion for Default Judgment. On July 25, 2017 the
United States Postal System acknowledged the 190,000 counts of Mail Fraud referenced in docket
42 is now identified as C#1841062 (new evidence). Protecting the public from 190,000 counts of
Mail Fraud should not be considered groundless or vexatious conduct, and ignoring such events

could be considered obstruction of justice like the email of the FBI of Jan 30, 2017.

Respectfully submitted:

  
  

By:

  

, Box 2806 .
Work, PA 17405-2806
(215) 872-5715

S4AUGUSTOI REVI Page fof 16

 

 
Case_4:20-cv-02078-MWB_ Document 181-2. Mc avhteas Page Ot of 72
Case 5:19-cy-00834-JLS Document 88 Filed 10/02/19 Page Tof46

4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

1

JEFFREY CUTLER
CASE NO. 5:19-cv-00834
Plaintiff

V,

NANCY PELOSI IN HER OFFICIAL
CAPACITY AS SPEAKER OF THE
HOUSE OF REPRESENTATIVES
CITIZENS BANK,
FULTON BANK,
WIKIPEDIA FOUNDATION,
VERIZON CORPORATION,
GOOGLE CORPORATION,
ERIE INSURANCE,
STATE FARM INSURANCE,
LEMBERG LAW LLC,
FORD MOTOR COMPANY,
MANHEIM SCHOOL DISTRICT,
HAVERFORD POLICE
DEPARTMENT, ~
PHILADELPHIA NEWSPAPERS
INC,
ASSOCIATED PRESS,
U.S, NEWS AND WORLD
REPORTS,
BEND BULLETIN NEWSPAPER,

JURY TRIAL DEMANDED

And
JOHN DOES and JANE DOES,

Defendants

Mee el Set eet Neneh ieee enema” Minggpett! “Se! Megas “haat me Eee ee Nee ee ee Sine Te She Se te te et i

 

MOTION TO COMBINE CASE WITH 2:19-cv-03149 AND RESPONSE TO
GOOGLE LLC RESPONSE

PAGE 1 of 44
Seas 4: p8 ast 020 ifs -MWB_ Document 181-2 Filed 11/19/20 ae 50 of 72

SPP AOER BOEHMEN Be ca deGAe° Pageos—oPL 16

‘Ce 2:17-cr- 00137-PD Document 106 Filed 06/21/17 Page J of 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN OISTRICT OF

PENNSYLVANIA
UNITED STATES ) Now 2:17-CR-00137
)
Plaintiff, )
¥, )
RUFUS SETH WILLIAMS ) JURY TRIAL REQUESTED
}
Defendant . }
)

PETITION TO INTERVENE AND COMBINE CASES (2:17-cv-00984)
AND SUMMARY JUDGEMENT

NOW COME, Jeffrey Cutler, Plaintiffin a related case. Mr. Cutler is the elected Tax Collector
of Rast Lampeter Township. Mr. Cutler was elected based on a single write-in vote and getting
marble number 2 in a tie breaking drawing. Three persons all received a single write-in vote.
Jeffrey Cutler has met Mr, Williams to his knowledge only twice, The first time was in front of
a bakery at 2542 Haverford Avenue. Mr. Williams was holding a sidewalk rally to request the
community to turn over any information on the individuals that had shot the bakerYowner, He
had assembled Philadelphia Police, and other members of the Philadelphia office of District
Attorney, Mr. Cutler stopped because he had previously lived in the area and inquired about the
event, Mr. Cutler offered Mr. Williams a free TSHIRT, which Mr, Cutler had purchased to
commemorate his fight to save the constitution of the United States, and his case in the Supreme
Court of the United States (Number 14-5183/15-632). Mr, Cutler had pald approximately $ 7,50
per shirt. Mr. Williams declined the offer. However a member of his staff did take a shirt,
After that event Mr. Cutler routinely started sending hard copies and email updates of the

activities in Lancaster County to the assistant district attorney. Mr. Cutler sent this information

2.1T-cr-GO13? JUNE 2) Pape tof €0

 
~

“=e SE GHHNSIEs BRUNIA hace adertnias!

Case 2:17-cr-00137-PD Document 107 Filed 06/21/17 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA;
v. 6 Crim, No. 17-137
RUFUS SETH WILLIAMS
ORDER

AND NOW, this 2ist day of June, 2017, upon consideration of non-party Jeffrey -
Cutler’s Petition to Intervene and Combine Cases (Doc. No. 106), it is hereby ORDERED that
the Petition (Doc. No. 106) is DENIED.

AND IT IS SO ORDERED,

/sf Paul §, Diamond

 

Paul 8. Diamond, J.

 
 

 

 

5 i] Mast Visited @ Gelling Started

B= An official website of the United States 2 gover! atament Here’s how you know v

 

 

a

© THE UNITED STATES
ie DEPARTMENT f° JUSTICE
L

  

 

ABOUT QUR AGENCY PRIORITIES NEWS RESOURCES CAREERS

 

Home » Office of Public Affairs » News

JUSTICE NEWS

 

Departnent of Justice

Office of Public Affairs

 

FOR IMMEDIATE RELEASE Thursday, May 21, 2020

Former Philadelphia Judge of Elections Convicted of Conspiring to Violate Civil Rights and
Bribery

A former Judge of Elections has been convicted for his rolein accepting bribes to cast fraudulent ballots ang
certifying false voting results during the 2014, 2015, and 2046 primary elections in Philadelphia.

Domenick J. Demure, 73, of Philadelphia, Pennsylvania, pleaded guilty during a sealed proceeding on March 16,
2020, before U.S. District Judge Paul S$. Diamond to conspiring to deprive persons of civil rights, and using
interstate facilities in aid of bribery. The court unsealed the matter today. Sentencing is scheduled for June 30,
2020.

During his guilty plea hearing, Demuro admitted that while serving as an elected municipal Judge of Elections, he
accepted bribes in the form of money and other things of valuein exchange for adding ballots to increase the vote

totals for certain candidates on the voting machines in his jurisdistion and for certifying tallies of ail the ballots,
including the fraudulent ballots. Demuro further admitted that a local political consultant gave him directions and
paid him money to add votes for candidates supported by the consultant, including candidates for judicial office
whose campaigns actually hired the consultant, and other candidates for various tederal, state and local elective
offices preferred by that consultant for a variety ofreasons. Demure also admitted that the votes he added in
exchange for payments by the political consultant increased the number of votes fraudulently recorded and tallied
for the consultant's clients and preferred candidates, thereby diluting the ballots cast by actual voters.

 

“This defendant abused his office by engaging in election fraud for profit,” said Assistant Attorney General Brian A.
Benezkowski of the Justice Department's Criminal Division. “Today's conviction makes it clear thatthe Department
of Justice will do all in its power to protect the integrity of elections and maintain public confidence in ail levels of
elected government.”

“Demuro fraudulently stuffed the ballat box by literally standing in a voting booth and voting over and over, as fast
as he could, while he thought the coast was clear. This is utterly reprehensible conduct. The charges announced
today do not erase what he did, but they do ensure that he is held to account for those actions,” said U.S. Attorney
William M. MeSwain of the Eastern District of Pennsylvania. “Votingis the cornerstone of our democracy. Ifeven
one vote is fraudulently rung up, the integrity of that election is compromised. I want the public to know that this
investigation is active and ongoing, and my Office is taking every possible step that we can to ensure the integrity of
the upcoming primary and general elections in the nine counties of the Eastern District of Pennsylvania.”

“Domenick Demure put a thumb on the scale for certain candidates, in exchange for bribes,” said Special Agent in
Charge Michael J. Driscoll of the FEI's Philadelphia Division. “As public trust in the electoral process is vital, the
FBI’s message today is clear: election interference of any kind, by hostile foreign actors or dishonest local officials,
won't be tolerated. This is an active, ongoing investigation and we're asking anyone with information on election
fraud to contact the FEI.”

“The citizenry of the City of Philadelphia, as well as this Commonwealth and these United States, needs to be
confident in the integrity of our elections,” said Captain Leo Hannon, Director of the Pennsylvania State Police,
Special Investigations Division. “As this investigation clearly illustrates, the Pennsylvania State Police will
relentlessly pursue any breach of the sacred trust bestowed upon our public officials. Our agency is proud to
partner with the Federal Bureau of Investigation, the United States Attorney's Office, and the United States
Department of Justice as a whole to root out corruption at any level of our government. Matters of public
corruption and publicintegrity have been, and shall remain, atop priority of the Peansylvania State Police.”

 

The FBI and the Pennsylvania State Police investigated the matter. Richard C. Pilger, Director of the Election
Crimes Branch in the Criminal Division’s Public Integrity Section, and Assistant U.S. Attorney Eric L. Gibson of the
Eastern District of Pennsylvania are handling the prosecution.

The year 2020 marks the 1goth anniversary of the Department of Justice. Learn more about the history of our
agency at wwov-Justice.gov/CelebratingagoVears ©

    

 

 

Topicts): Components):
Civil Rights Criminal Division
Public Corruption Criminal - Publie Integrity Section

 

USAO - Peansylvanta, Eastern

Press Release Number:
Ro ga

Updated Afay 22, 2620
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 53 of 72
Case 1:20-cv-01130-CCB Decument 53 Filed 06/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF MARYLAND
OFFICE OF THE CLERK
Felicia C. Cannon, Clerk of Court
Elizabeth B. Snowden, Chief Deputy
Reply to Northem Division Address __ Calherme Stavlas, Chief Deputy

 

June 3, 2020

Jerry Cutler
P.O. Box 2806
York, PA 17405

Re: Antietam Battlefield et al v. Hogan et al Case No. CCB-20-1130
Dear Mr. Cutler:
The Cierk received your motion to vacate Order of May 20, 2020 on June 1, 2020;

however, it is deficient in the area(s) checked below and is being returned to you, at the direction
of the presiding judge.

Noncompliance with E.R, 101 or 102 Noncomplance with L.R. 102 and FRCivP 5
Ff) Member of bar has not signed the document. {| Certificate of service not affixed to document.
[] Business entities other than sole (} Certificate of service not dated and/or not
proprietorships must be represented by signed,
counsel.
' Noncompliance with L.R. 104 or 105 Miscellaneous

L} Discovery materials should not be filed unless [] Document does not contain original signature.
in support of a motion or by court order,

["} Discovery motion filed contrary to L.R. 104.7. [] Document relates to more than one file,
Original and appropriate copies are required
for each file unless the cases have been
consolidated for all purposes.

C] Offer of judgment should not be filed with the
Court until it has been accepted. Fed. R. Civ.
P. 68.

Other: You are not a party to this case. A
motion te intervene is required and must be
granted (o appear as an intervening plaintiff.

(SI a 6/3/20

Catherine C. Blake Date
United States District Judge.

[} Motion to compel filed contrary to L.R. 104.8,

 

Northern Division ¢ 4228-U.S, Courthouse + 101 W. Lombard Street + Baltimore, Maryland 2201+ 410-962-2600
Southern Division + 200 U.S, Courthouse + 6500 Cherrywood Lane * Greenbelt, Maryland 20770 * 301-344-0660

Visit the U.S, District Court's Website at wow.mdd.uscourts gov

 
_ Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 54 of 72

Case 1:20-cv-01130-CCB Document 53 Filed 06/03/20 Page 2 of 2

ec: Other counsel/party
Retum pleading fetter (Rev. 02/2081)

Northern Division + 4228 U.S. Courthouse + 101 W. Lombard Street « Baltimore, Maryland 2120+ 440-962-2600
Southern Division + 200 U.S. Courthouse » 6500 Chenywood Lane * Greenbelt, Maryland 20770 + 301-344-0660

Visi the U.S, District Court's Web Site at wiwanidd.usceurts. gov

 

 
OFFICIAL QUSINESS

 

 

 

i

 

 

derry Cutler
P.O. Box 2806
York, PA 17405

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 56 of 72

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLND

)
ANTIETAM BATTLEFIELD KOA, et al.

Plaintiffs CASE NO. 1:20-cv-01130

JEFFREY CUTLER

)

)

)

)
Intervenor Plaintiff } JURY TRIAL REQUESTED

)

V. )

)

LARRY HOGAN, et al. )

)

)

Defendants.

MOTION TO VACATE ORDER OF 20MAY2020 BECAUSE OF
OBSTRUCTION OF JUSTICE AND PREVIOUS ORDER IN ANOTHER
COURT AND SUMMARY JUDGEMENT

 

PAGE 1 of 155

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 57 of 72

Here comes Jeffrey Cutler, Intervenor Paintiff in this case and he requests the
order of 20MAY2020 be VACTED since employees of the federal government
and others have been involved in a criminal conspiracy to OBSTRUCT
JUSTICE and damage the United States. Mr, Cutler had previously been elected
to Public Office as the TAX COLLECTOR of East Lampeter Township,
Lancaster County Pennsylvania, based on an Election in November 2013, and
took the Oath of OFFICE prior to his first day on the job, of O6JAN2014. Mr.
Cutler filed his first lawsuit on 3 1DEC2013 regrding violations of Religious
Freedom as case number 1:13-cvy-02066. He was granted the right to challenge
OBAMACARE in Appeal as case 14-5183 on 14AUG2015 for violations of the
ESTABLSHMENT CLAUSE. Mr, Cutler was removed from Office after 27
months based on PERJURED TETIMONY, and a CONSPIRACY TO
COMMIT MAIL FRAUD and BANK ROBBERY. Based on these actions Mr,
Cutler investigated the parrties involved and tried to have a FEDERAL JURY
TRIAL to clear his name. Since he found no law firm would represent him
based on contacts with the FBI or law enforcemnt, On 20MAY2020 Mr. Cutler
filed for an IMMEDIATE INJUNCTION PENDING APPEAL FOR ALL
juridictions of the United States, based on the ruling in case # 4:20-cev-00081 in
the United States District Court for the Eastern Ditrict of North Carolina on
{6MAY2020 by Judge James C. Dever UI. Since Governor Roy Cooper has

made public statements that he does not intend to appeal, this is settled law. Mr.

PAGE 2 of 155
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 58 of 72

Cutler had filed a Petition to DENY the Motion For Summary Affirmation and
to consolidte related cases of religious discrimination by the government in case
20-1805 on L4MAY2020 and the document and was not put online until
20MAY2020, The document filed by Brian L. Calistri on May 8, 2020 contains
some perjured statements and since it was sent by mail constitues Mail Fraud
and Perjury (18 USC § 1001) and constitutes a CONSPIRACY to conceal the
murder of a Federal Employee found on 04DEC2003 (Jonathan Luna) , by
persons in the governments (both federal and state) and also the murder of five
children on May 13, 1985 as a form of Eviction with the aid of persons in the
FBI. Mr. Cutler had stated that he believed that the MURDER of
JONATHAN LUNA was carried out by the KLU KLUX KLAN, and
concealed with help of the FBI. The judge dismissed the case even though 5
parties defaulted and were properly served. Based on ECF #5 in case # 2:17-cv-
00984 by the late Thomas O’Neill, Mr. Brian L.Calistri’s motion failed to notify
the parties that have defaulted in this case and therefore should have been
DENIED. Ahmaud Arbery was MURDERED in Georgia by 2 individuals,
and no prosecution was being pursued 74 days. At minimum 2 DA’s recused
themselves and DID NOTHING. Mr. Cutler had made a complaint by mail to
the DA office in Lancaster County, Pennsylvania and York, County
Pennsylvania. Mr. Cutler had also filed a motion to intervene on 22SEP2019 in

the case of Tami Levin in federal court case 2:19-cv-03 149 (ECF 5) which

PAGE 3 of 155
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 59 of 72

named DA Larry Krasner as a Defendant in the case. Mr. Cutler also filed a
response to the motion filed in oppoition on 25SEP2019. Even though the
document filed on 25SEP2019 contained evidence of OBSTRUCTION OF
JUSTICE and VIOLATIONS of EQUAL PROTECTION, Judge Eduardo C.
Robreno issued an order on O9OCT2019 which not only denied Mr. Cutler’s
right to intervene but also violated the United States Constitution Ammend 1, by
making a THREAT BY MAIL if Mr. Cutler filed any additional motions in the
case, limiting Mr, Cutler’s right to PETITION THE GOVERNMENT FOR
REDRESS OF GRIEVIENCES,. Tami Levin was replaced by Movita
Johnson-Harrell who pleaded guilty to the theft of approximtely half million
doliars. Mr.Cutler had filed objections to limit the power of the Tom Wolf to
classify that religion as a NOT a LIFE SUSTAINING activity in the
Commonwealth of Pennsylvania. Mr. Cutler filed his first lawsuit on
31DEC2013 regrding violations of Religious Freedom as case number 1:13-cv-
02066. He was granted the right to challenge OBAMACARE in Appeal as case
14-5183 on 14AUG2015 for violations of the ESTABLSHMENT CLAUSE.
To this end Mr. Cutler filed documents in case 4:1 8-cv-00167-0 to transfer it to
Pennsylvania, but it was DENIED 21JAN2020. Mr. Cutler filed an Appeal for
the order on 04FEB2020 in the United States Court of Appeals Fifth Circuit.
When that was illegally ignored. Mr. Cutler filed documents in Pennsylvania.

Mr. Cuttler had requested that district court case number 4:20-cv-0064 in the

PAGE 4 of 155
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 60 of 72

United States District Court for the Northern District of Mississippi [(TIMMPLE
BAPTIST CHURCH et al. vy. CITY OF GREENVLLE et al.], and case
number 1:20-cv-00323 in the United States District Court for the Western
District of Michigan [KIMBERLEY BEEMER et al. v. GRETCHEN WHTMER
et al.] and case number 1:20-cv-01130 (Mr. Cutler had a typing error and
previously wrote 1:20-cv-01120)in the United States District Court for the
District of MARYLAND, BALTIMORE DIVISION [ANTIETAM
BATTLEFIELD KOA et al. v. LAWRENCE J. HOGAN et al.] are also cases
that should be part of this consolidation, All charges in each case should be
included by reference for all civil cases as if they are filed with this filing, for
JUDICIAL EFFICIENCY. Mr. Cutler has previously called Mr. Wolf'a
member of the KLU KLUX KLAN in documents related to this case in federal
court. Despite Mr. Cutler filing a request with the state prior to the end of the
WAIVER deadline that ALL BUSINESSES in Pennsylvania be considered
LIFE SUSTAINING , Mr. Cutler has never heard back about his request until
12MAY2020. Mr. Wolf also NOW wants to start a NEW group to TRACK
everyone in PENNSYLVANIA that has the COVID-19 virus. Based on the
case of the aids law project tracking people that have | type of virus is
unconstitutional, and exposing their idenity is equally unconstitutional. The
concept of EQUAL PROTECTION UNDER the LAW is a cornerstone of both

the United States Constitution and the Commonwealth of Pennsylvnia, Based on

PAGE 5 of 155

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 61 of 72

the story about Mike Du Toit of South Africa <ref>

https://www clailymail.co.uk/news/article-2478889/White-supremacist-Mike-du-Toit-plotted-
kill-Nelson-Mandela-jailed.html </ref> the BOEREMAG was just another name for
KLU KLUX KLAN. Also Tom Wolf made statements that said that people
cannot be evicted until July yet in there are 6 pges of Legal Notices in the
Inquirer on O7MAY2020 that use WRIT OF EXECUTION to sieze property.
Recently in New York white police officers were beating a BLACK MAN for
failing to practice social distncing (neither police officer was wearing a mask),
and they should be prosecuted for violating the same law that they were
alledgely enforcing. It is notable that Wikipedia has SCRUBBED Mike Du
Toit from their records (effectively trying to rewrite history). Brazil has put NO
mandtory social distancing in place and a country with about 66% of the size
population of the United States but only has 10% of the deaths, In the Appeals
for the Fifth Circuit the Order from the United States Northern District of Texas
dated January 16, 2020 denying Plaintiff's MOTION FOR
RECONSIDERATION OF MOTION TO CHANGE VENUE FOR CASE 4:18-
cv-00167-0 FROM STATE OF TEXAS TO PENNSYLVANIA AND
COMBINE CASE WITH 5:19-cv-00834 , and the motion denying Plaintiff's
motion of December 30, 2019. The current order from that court is in error
since the USCA order of December 18, 2019, remanded the case back to

District Court and for further disposition and was unopposed and is still

PAGE 6 of 155

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 62 of 72

unopposed. Mr. Cutler had previously filed a document by MAIL on March 1,
2019 but it was illegally discarded. He then filed on 07MAR2019 in person
(Document 00514863727) , and it was put online March 7, 2019. The office of
the clerk decided it would be ignored. Mr. Cutler filed a NOTICE OF APPEAL
on 27JAN2020, (Document 00515289904 International Holocaust
Remembrance Day), and it was only put online when Mr. Cutler informed the
Deputy Clerk Mary Francis Yeager that she was violating Mr. Cutler’s civil
rights. It was put online January 29, 2020. A violation of EQUAL

PROTECTION by employee of the federal government, which treated the two
documents differently and potentially hid the document from the review of the
judges considering an ENBANC review. Mr. Cutler subsequently filed a
PETITION FOR ENBANC HEARING AND TO TRANSFER RESIDUAL
CASE TO PENNSYLVANIA AND COMBINE WITH CASE 5:19-cv-00834,
this document was put online as document number 00515298284 on
04FEB2020, the same date it was filed in court. In the case both Deputy Clerk
Mary Francis Yeager_ and Deputy Clerk Roeshawn Johnson denied the
petition. This violated the United States Constitution Ammend | and 5. It also
also violates Mr. Cutler’s rights under the Sixth Amendment of the Constitution.
Mr. Cutler then on 04MAR2020 filed a 380 page document in this case (2:19-cr-
00367). Within 24 hours of the filing Mr. Cutler got a threat by phone from an

unidentified individual about the filing, On 06MAR2020 Mr. Cutler filed a nine

PAGE 7 of 155
 

 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 63 of 72

page correction to the document previously filed. When the document was
downloaded from the federal pacer system it was devoid of any markings. On
12MAR2020 Mr. Cutler filed a MOTION TO VACATE ORDER DENYING
ORDER OF RECONSIDERATION ~ ON 04MAR2020 FOR IMPROPER
SERVICE —BRADY VIOLATION AND COMBINE WITH CASE NUMBER
2:20-cv-00735 (GRANT v. PHILADELPHIA) AND 4:18-cv-00167-0 FROM
THE NORTHERN DISTRICT OF TEXAS AND DEFAULT JUDGEMENT.

At that time Mr. Cutler used the terminal in the Federal Courthouse to view
some dockets. In case 2:19-cr-00367 Mr. Cutler noticed the copy of the
document (ECF 99) NOW was propertly marked. Based on this Mr. Cutler
printed a second copy of the document. Based on Elouise Pepion Corbel et al. v.
Gale v. Norton, et al. (03-5262, 03-5314). Mr. Cutler requested the district court
cases be consolidated in Pennsylvania and deliberations allowed on an
expedited basis since they both involve related issues and the Supreme Court has
indicated they will not consider the case this term. This court had allowed the
House of Representatives to be an Intervenor. The petitioner, Jeffrey Cutler,
acting pro se, respectfully previously identified that the speaker of the house of
representaives, in her official capacity, as the speaker of the House of
Representatives (and former resident of Baltimore, Maryland).

This is the same city that Johnathan Luna on 03DEC2003 (a black federal

employee) left his office at approximately 11 PM and was found dead the next

PAGE 8 of 165
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 64 of 72

morning (04DEC2003)in Lancaster County, Pennsylvania with 36 stab wounds,
neck back and genitals, but the cause of death was drowning as per the Medical
Examiner, The FBI tried to force the Medical Examiner to classify the MURDER
as Suicide. Sean Suiter a Baltimore Police officer died from a MURDER that
was later classified a suicide during a special arrest, 1 day before he was to testify.
Other individuals have died unexpectedly, possibly of murder including Beranton
Whisenant Jr. (also a federal prosecuter), and Kobe Bryant, The medical records
of Jonathan Luna have finally resurfaced and are currently trying to be
sealed/hidden by the current DA in Lancaster County. Mr. Cutler had stated in
public documents that he believes Mr. Luna was murdered by the KLU KLUX
KLAN. Mr. Cutler also now believes that THOMAS C, WALES was also

MURDERED by the KLU KLUX KLAN 110CT2001.<ref>
h ttos:/iwww fox43. cormarticle/news/jonathan-luna-murder-mystery-2003/52 1 -2299b272-9355-43a8-8163-

506440862577 </ref><ref>

httos:/flancasteroniine.con/news/local/inp-county-clash-over-newly-discovered-records-in-jonathan-
lunalarticle 01ba56a-483b-1 1ea-86ed-43533b224839.html </ref><ref>

httos://lancasteronline.com/news/local/lancaster-county-judae-gives-prosecutor-days-to-say-why-
ionathan/article 66aa5a86-49ec-1 1ea-8d57-37ffat b9ed27.html </ ref><ref>

https: /Avww.waal.com/article/newly-discovered-documents-are-related-to-investigation-into-death-of-
federal-prosecutor-jonathan-luna/30783745 </ref><ref>

httns://www.penntive,com/news/2020/02/re-discovery-of-records-on-mysterious-death-of-federal-
prosecutor-prompts-fight-between-da-news-media. html </ref><ref>

https: /iwww. youtube.comMwatch?v=cL AldUHDwi8s </ref> <ref> https://www.nbcnews.com/news/tus-
news/disaraced-baltimore-police-officer-says-detective-who-was-killed-testifying-n844834

 

</ref> <ref> hltos:/Avww.cnn.cany2018/08/29/us/baltimore-police-cetective-sean-sulter-
suicidefindex.html </ref>

PAGE 9 of 185
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 65 of 72

Nancy Pelosi made a false statement in court via her lawyer (Mr Donald B, Verilli
Jr.) stated “[N]o one would be hurt and the greater justice would be attained” and
violated (18 USC § 1001) on 03JAN2019 on page 24 of the filing that was made in
case 4:18-cv-00167-0, a significant federal crime. During a speech at the National
Association of Counties’ annual Legislative Conference on 9 March 2010, in
Washington D.C. <ref> https:/Awww.youtube.comiwatch?v=QV7dDSgbaQo </ref>

she stated “We have to pass the bill to find out what is in it”. The petitioner “found
out what was in it” and filed a Pro se lawsuit 31DE-C2013 in Wasington, DC case
1:13-cv-2066, He also via lawyers hired had previously filed a Writ of Certiorari
for the Supreme Court of the United States (15-632) and inserted that same writ in
United States Court of Appeals case 17-2709, page 314A, via district court case
number 2:17-cv-00984 page 10. Since the individual mandate of the Affordable
Care Act is now null and void based on the rulling of the USCA and the other
provisons of the bill should also be eliminated to preserve the constitution. Mr.
Cutler paid the docketing fee for the appeal in case 14-1449 to preserve the right of
appeal of Mr. Johnson. His lawyer previously made a false statement to the court
in his request to withdraw, based on the documents filed by Mr. Johnson (ECF
100-103) a significant crime (18 USC § 1001). The current orders of Tom Wolf in
Pennsylvania violate GMP procedures and allows the commonwealth to track

every individual on the Pennsylvania Turnpike. (See history of IBP recalls of beef

procedures that using a delivery ADDS RISK TO EXPOSING EVERYONE. Mr.

PAGE 10 of 155
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 66 of 72

Cutler had worked for multiple pharmaceutical and food compnaies including,
HEINZ, CAMPBELLS, MERCK, GSK, BAXTER and others, COVID-19 is
actually an excuse for MASS GENOCIDE against individuals that are deemed
undesirable including Jewish and black Individuals and to discontinue pensions via
MURDER (see <ref> htips://en.wikipedia.orgiwiki/Joyce Gilchrist </ref>. It is very easy to
bribe or pay individuals to bear false witness against another individual, The order
Tom Wolf issued effectively allows the governments to discontinue religion in
Pennsylvania, a member of the KLU KLUX KLAN or related organization. Other
members of the KKK in the United States and the World, are all organized to take
on the HOAX. This was previously called Agenda 21. As of 16G¢MAR2020
Canada was still allowing flights from CHINA and those persons

could be carrying hazardous bio material simply enter the United States from
Canada. When Mr. Cutler was working for Merck as a contractor some individuals
were caught stealing trade secrects by security at the West Point site. It has

been known China has been effectively using live people for transplants for years,
Mt. Ellyahoo has stated the word in HUNGARY for SIN is pronounced VIRUS.
The closing of all CASINOS in the STATE is to get 100% of ail gambling
revenue, ta have a total monopoly on all sources of payment organized for a
complete KKK takeover. Jeffrey Smiles has told Jeffrey Cutler that the Allentown
Courthouse contains NAZI insigna in the tile work in the building, and there is a 7

acre compound in Southern Lancaster county that is owned by the KKK.

PAGE 11 of 155
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 67 of 72

The connection of Joe Biden to China and the transfer of technology to them has
violated the world’s civil rights, Also Based on case # 19-cy-2407 in

the Southern District of California, by Cyrus A. Parsa which should be included by
reference these claims are true and correct and the book Bloody Harvest

<ref> htips:/Ayww.bookdepository.com/Bloody-Harvest-David-Matas/9780980887976 </ref>

Based on Mr. Cutler’s experience, Engineering Experience, and the case of Joyce
Gilchrist <ref> https://en.wikipedia.ora/wiki/Joyce Gilchrist </ref> persons in Federal
government may have violated the Logan Act Stat. 613, 18 U.S.C. § 953 with
China. Since Mt. Wolf's order is illegal, all the Insurance companies have
conspired to not pay BUSINESS INTERUPTION CLAIMS based on the order of
Tom Wolf, just like 2 different insurance companies failed to compensate Mr.
Cutler for his loss (Erie and State Farm Insurance) and conspired to Commit Mail
Fraud, Mr. Wolf’s order also violates the Federal Voting law Voting Rights

Act of 1965, which prohibits any jurisdiction from implementing a "voting
qualification or prerequisite to voting, or standard, practice, or procedure ... ina
manner which results in a denial or abridgement of the right ... fo vote on account
of race," color, or language minority status. Based on the recent unsealed pleadings
of Judge Domenick Demuro (press release 20-472) , voter fraud has been in
Pennslvania a long time. The use of ABSENTEE ballots that are collected by
individuals denies the minor protection of MAIL FRAUD, usually asociated with

this type of voting. Mr. Cutler notifies this court that the failure of the Dams in

PAGE 12 of 155
 

 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 68 of 72

Michigan may be the result of a deliberate act to prevent and obscure the lawsuit of
governor Gretchen Witmer’s unlawful act from being persued in federal court case
1:20-cv-00323. Persons of the CDC have LIED about an Approved Vaccine to
Stop COMPLICATIONS from COVID-19. It is called PREUMOVAX23 and
Prevnarl3 which is the PRIME COMPLICATION TO THE COVID-19
pneumococcal disease. Based on Tigers in the Bronx zoo

being diagnosed with COVID-19, there is ZERO evidence that the tigers ever
failed to practice social distancing, because the person would be called LUNCH.
This EFFECTIVELY INVALIDATES ALL THE MODELS being used to
justify the restrictions being imposed!!. Mr. Cutler based on standard engineering
concepts the death of Philadelphi Police Lieutenant James Walker, Seth Rich, Bre
Payton, Edgar Rosenberg, Lorna Breen, Ellen Greenberg, and others may be
MURDERS of the KLU KLUX KLAN, and 1-2% of all law enforcemnt in the
United States may be members or share their views as well as some elected
Officials and persons in the military alf branches, An eight year old boy was raped
in Bryant elementary school and his parents were denied the ability to sue because
they waited six months. Based on this the charges against William Henry Cosby
should be vacated. George Soros and other persons similarly situated may be
trying to destroy the United States economy and the Dollar by bad sharing of
information, just like on 25MAY1979 American Airlines Flight 191 DC-10,

crashed based on not sharing data. Mr, Cutler was trying to fly to Philadelphia that

PAGE 13 of 155

 
 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 69 of 72

day from Chicago. My friend Daria stated that collapse of the dollar was a stated
goal of persons. It is also interesting that there is some interest in solving the
MURDER of Thomas C. Wales while the MURDER of Jonathan Luna is ignored.
A one million dollar reward is offered for the individuals that MURDERED Wales,
but only one hundred thousand dollars for information leading to the perons
involved in execution of the Jonathan Luna murder on 04DEC2003. Thus

Pursuant to Title 18, United States. Code § 4, Plaintiff, Jeffrey Cutler, formally
notifies the court of possible ongoing criminal activity directly involved

with civil rights action (No. 5:19-cv-00834) and requests the court to notify the
Prosecutor's Office immediately, and any other criminal justice authorities the
court deems necessary, to effect and insure the prompt investigation and
prosecution of crimes involved with this case which includes mail Fraud (18 U.S.
Code § 1341), the murder of a federal employee (18 U.S. Code § 1114),
Obtruction of Jutice, and Title 18, Section 871. The courts have affirmed, it must
“afford a liberal reading to a complaint filed by a pro se plaintiff,” particularly
when the plaintiff has no formal legal training or education. Klayman v.
Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir. 2014); see also Erickson v. Pardus,
551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed, and a
pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.”) (internal quotations and

citations omitted).

PAGE 14 of 155
 

 

Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 70 of 72

WHEREFORE, for all the foregoing reasons, the honorable judge VACATE

the order of 20MAY2020, because of CRIMINAL OBSTRUCTION OF
JUSTICE. respectfully requests the court grant an IMMEDIATE INJUNCTION
PENDIING APPEAL THAT ENJOINS EVERY JURISDICTION OF THE
UNITED STATES FROM SPECIFYING RESTICTIONS ON HOW TO
PRAY during a Pandemic, either real or created by colusion with foreign
governments. This court should also declare the entire Affordable Care Act
(Obamacate) law and the law signed in 1942 as Executive Order 9066 by Franklin
Roseveldt UNCONSTITUTIONAL, during an immediate ENBANC review of
this case when combined with the writ from case 15-632, have Mr. Johnson’s
incarceration be suspended pending this appeal process because of the tampering
of documents as demonstrated by ECF 99 20-1449 filed by Mr. Cutler in the other
case, as well as the RESPONSE TO PETITION OF VERIZON LLC FOR
SUMMARY AFIRMATION AND TO CONSOLIDATE RELATED CASES
FOR JUDICIAL EFFICIENCY in case 20-1805 on 14MAY2020 and grant a
transfer of the rest of this district court case and let a jury determine the penalties
for each party, including Micheal Bloomberg, Deputy Clerk Mary Fra ncis
Yeager and Deputy Clerk Roeshawn Johnson. The existing Injunction Pending
Appeal in Case 20-1449 should be granted as well as the proposed ORDER filed
with this motion case number 20-1805 and other penalties the court deems

appropriate.

PAGE 15 of 155

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 71 of 72

Respectfully submitted,

DATE: 26MAY2020 {sf Jeffrey Cutler

Jeffrey Cutler, pro se
215-872-5715 (phone)

ellaxcollector@gmail.com
P.O. Box 2806
York, PA 17405

 

PAGE 16 of 155

 
Case 4:20-cv-02078-MWB Document 181-2 Filed 11/19/20 Page 72 of 72

CERTIFICATE OF SERVICE

I hereby certify that on May 26, 2020, | filed the
foregoing with the Clerk of the Court for the
United States Court of Maryland via United
States Priority Mail. Participants in the case who
are registered CM/ECF users will be served by
the CM/ECF system. I further certify that all of
the other participants in this case or their lawyers —
in this case are registered CM/ECF users.

/s/ Jeffrey Cutler
Jeffrey Cutler

PAGE 17 of 155

 
